DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 09/17/2019.  Claims 1-5 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the graphical interface as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrixson et al. (20180061603 and hereinafter as Hen)

Regarding claim 1, Hen teaches an electrical circuit breaker system comprising: 
[100, service panel are referred as breaker box] configured to receive a primary electrical source [114]; 
at least one electrical circuit breaker [¶78 implies 112 includes circuit breakers being controlled from 116] disposed within the electrical circuit breaker box and 5coupled to the primary electrical source [i.e. 114], the at least one electrical circuit breaker configured to form at least one branch circuit [210] coupled to at least one electrical node [nodes from 112]; 
a display unit [201 includes display] coupled to the electrical circuit breaker box and coupled to a power supply [111 coupled has been interpreted as connected between intervening elements], a microprocessor [¶75, see also ¶113], and memory [memory disclose in ¶75]; 
and a graphical user interface [116, ¶77] configured to execute on the display unit wherein the graphical 10user interface displays a database [¶75, implicit because 116 can designated which circuit to activate/deactivate, the user would have to know from by monitoring data a list which circuits are active/non-active to control the circuits] having a table [list of active/non-active circuits] configured to represent a physical layout [i.e. active or non-active] of the at least [circuits in 112] and the at least one electrical node [nodes of 112 of fig 2] coupled to the at least one electrical circuit breaker [communication data implied in ¶79, “switch 112 via the cables 210 further provides power and communication to the circuit control modules 110.  It is envisioned that in other variations, the controller 108, the circuit control modules 110, and/or the I/O device 116 can be connected and powered in other manners”].

Regarding claim 2. Hen teaches the electrical circuit breaker system of Claim 1 wherein the display unit is further coupled to a communication means [210].

Regarding claim 3. Hen teaches the electrical circuit breaker system of Claim 2 wherein the at least one electrical node is communicatively coupled through the communication means [i.e. see fig 2, 210] to the graphical user interface and the graphical user interface is configured to identify the electrical node [monitored data] and populate the electrical node into the database and display the electrical node in the table through the display unit [¶79-¶80].

[¶79] or electrical node status through the communication means to an external computing device [104]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Hen in view of Alexander et al. (6292717)
Regarding claim 5. Hen teaches the electrical circuit breaker system of Claim 3 
However, Hen does not explicitly mention wherein the at least one electrical node or branch circuit is further coupled to a measurement sensor communicatively coupled to the graphical user interface and the graphical user interface is configured to monitor the measurement sensor and report collected measurement data through the display unit or to an external computing device.
Alexander teaches wherein the at least one electrical node or branch circuit is further coupled to a measurement sensor [means for detecting voltages/currents] communicatively coupled to the graphical user interface and the graphical user interface is configured to monitor the measurement sensor and report collected measurement data through the display unit or to an external computing device [see col 18 lines 22-40, further shown in fig 2A 222 communicates with 240].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hen power device to a similar configuration as Alexander power converter in order to have a display apparatus for displaying at least one of the plurality of conditions of the circuit breaker responsive to the input apparatus; and communication apparatus coupled to the input apparatus for selectively communicating at least one of the plurality of energy related parameters to a remote terminal which would yield a better monitoring and interpretation of system data for the user [abstract].


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839